Citation Nr: 1210949	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-43 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from June 1975 to March 1996.

This appeal initially came to the Board of Veterans' Appeals (Board) from an August 2008 rating decision. 

In February 2011, the Board issued a decision denying service connection for erectile dysfunction.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the claim for readjudication consistent with a joint motion for remand (JMR).

It is noted that the JMR only took issue with the Board's decision regarding erectile dysfunction, acknowledging that the parties to the JMR concurred that the Board's handling of the other four issues was correct and appropriate.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim for erectile dysfunction, the JMR directed the Board to review the Veteran's lay statements and consider whether they triggered the Board's duty to obtain an examination.  The Board believes they do.

The evidence is somewhat uncertain as to whether the Veteran actually has erectile dysfunction, as the only assertion of such appears in January 2008, approximately 12 years after the Veteran separated from military service, when he reported having difficulty getting and maintaining an erection.  The Veteran asserted that he was seeking service connection for erectile dysfunction both on a direct basis and as secondary to his service connected PTSD.  

Subsequent to that claim, the only sexual complaints that are of record deal with diminished sexual drive and not at all with erectile dysfunction, providing evidence against the claim in that "diminished" sexual drive clearly indicates some form of sexual (diminished or not) drive.

In an April 2008 VA treatment record it was noted that the Veteran was seeing a urologist at Camp Pendleton, but it does not appear that those records have been obtained.  This should be done.

Also of record are the abstracts from three medical studies which suggest that sexual problems were more frequent in people with PTSD, but no medical opinion has addressed whether the findings of those studies are in any way germane to the Veteran's case.

Given the Veteran's assertion and the study abstracts, and to avoid further litigation in this mater, the Board concludes that an examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the issue of pes planus, the Board granted service connection for bilateral pes planus in a February 2011 decision.  This grant was effectuated by the RO in March 2011, and a 10 percent disability rating was assigned.  In June 2011, the Veteran filed a notice of disagreement with the rating that was assigned.

This notice of disagreement is still pending; and it is therefore proper to remand this claim because the Veteran has not been provided a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain appropriate authorization from the Veteran, then contact the Naval Hospital at Camp Pendleton and request any treatment records of the Veteran.  A negative response should be requested if no records are available.

2.  Then, schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should determine, if possible, whether the Veteran has erectile dysfunction, and, if so, should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that erectile dysfunction either began during or was otherwise caused by the Veteran's military service, or whether it is secondary to his service connected PTSD.  In doing so, the examiner should specifically address the Veteran's assertions, as well as the abstracts of studies which had found a higher incidence of sexual problems in individuals with PTSD (if possible, not required).  Is diminished sex drive, for example, simply a symptom of PTSD or age?  The critical question is whether the Veteran has erectile dysfunction (not simply diminished sex drive) and whether it is related to PTSD.

3.  Consider the issue of whether an rating in excess of 10 percent is warranted for the Veteran's bilateral pes planus; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

4.  Then, readjudicate the erectile dysfunction appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



